EXHIBIT LOCK-UP AGREEMENT This Lock-Up Agreement ("Agreement") is made as of the date set forth below by the undersigned ("Holder") in connection with such Holder’s ownership of shares of Common Stock, $0.005 par value (“Common Stock”), of CDEX Inc., a Nevada corporation (the "Company"). Whereas, Holder is the actual and/or beneficial owner of shares of Common Stock of the Company; Whereas, Holder acknowledges and understands that the Company has entered into or will enter into a Securities Purchase Agreement dated on or about the date hereof (“Purchase
